 

 

Case 4:17-cv-03363 Document 46 Filed on 04/13/21 in TXSD Page 1 of 3

Gnited States Court of Appeals
United States Courts for the Fifth Circuit

Southern District of Texas

 

FILED
April 13, 2021 No. 21-20018 A True Copy
Certified order issued Apr 13, 2021
Nathan Ochsner, Clerk of Court a J wW. 0

Clerk, U.S. Court of Appeals, Fifth Circuit
BRADLEY GARRETT,

Petitioner—Appellant,
versus

BoBBy LUMPKIN, DIRECTOR, TEXAS DEPARTMENT OF
CRIMINAL JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION,

Respondent—Appellee.

 

Appeal from the United States District Court
for the Southern District of Texas
USDC No. 4:17-CV-3363

 

Before STEWART, CLEMENT, and GRAVES, Circuit Judges.
PER CURIAM:

This court must examine the basis of its jurisdiction, on its own
motion if necessary. Hill v. City of Seven Points, 230 F.3d 167, 169 (5th Cir.
2000). Pursuant to 28 U.S.C. § 2107(a) and Federal Rule of Appellate
Procedure 4(a)(1)(A), the notice of appeal in a civil case must be filed within
thirty days of entry of judgment.

In this habeas corpus case filed by a state prisoner, the final judgment

was entered and certificate of appealability was denied on November 29,
 

 

 

Case 4:17-cv-03363 Document 46 Filed on 04/13/21 in TXSD Page 2 of 3

No. 21-20018

2018. Therefore, the final day for filing a timely notice of appeal was
- Wednesday, January 2, 2019 because the thirtieth day was a Saturday,
followed by Sunday and two federal holidays. See FED. R. App. P.
26(a)(1)(C). The petitioner’s pro se notice of appeal is dated December 22,
2020 and stamped as filed on January 4, 2021. Because the notice of appeal
is dated December 22, 2020, it could not have been deposited in the prison’s
mail system within the prescribed time. See FED. R. App. P. 4(c)(1)
(prisoner’s pro se notice of appeal is timely filed if deposited in the
institution’s internal mail system on or before the last day for filing). When
set by statute, the time limitation for filing a notice of appeal in a civil case is
jurisdictional. Hamer v. Neighborhood Hous. Servs. of Chi., 138 S. Ct. 13, 17
(2017); Bowles v. Russell, 551 U.S. 205, 214 (2007). The lack of a timely notice
mandates dismissal of the appeal. United States v. Garcia-Machado, 845 F.2d
492, 493 (5th Cir. 1988). Accordingly, the appeal is DISMISSED for want

of jurisdiction.
 

 

 

Case 4:17-cv-03363 Document 46 Filed on 04/13/21 in TXSD Page 3 of 3

bo United States Court of Appeals

FIFTH CIRCUIT
OFFICE OF THE CLERK

LYLE W. CAYCE TEL. 504-310-7700
CLERK 600 S. MAESTRI PLACE,
Suite 115
NEW ORLEANS, LA 70130

April 13, 2021

Mr. Nathan Ochsner

Southern District of Texas, Houston
United States District Court

515 Rusk Street

Room 5300

Houston, TX 77002

No. 21-20018 Garrett v. Lumpkin
USDC No. 4:17-CV-3363

Dear Mr. Ochsner,

Enclosed is a copy of the judgment issued as the mandate.

Sincerely,

LYLE W. CAYCE, Clerk

hee & Lae

Rebecca L. Leto, Deputy Clerk
504-310-7703

 

cc: Mr. Bradley Garrett
Mr. Edward Larry Marshall
